GLAZE, J. concurs, but disagrees with the majority opinJ. analysis of Franz v. State, 296 Ark. 181, 754 S.W.2d 839 (1988), where it submits the Franz court disregarded ACLU’s lack of standing to reach the merits of the case because the case involved the death penalty. The Franz court was able to reach the merits because the defendant, Ronald Gene Simmons, appeared and made a formal response on the issues decided. See State v. Robbins, 339 Ark. 379, 5 S.W.3d 51 (1999), Glaze,J. dissenting. CORBIN and Smith, JJ., join in this concurrence.